Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 31-57 received on 4/8/2021 are pending. In view of restriction requirement and the response, claims 31-43 have been examined, of which claims 31 and 39 are independent.

Election/Restrictions
The examiner appreciates the applicant’s response on 4/8/2021 to restriction requirement, with election of group 1 (claims 31-43) without traverse and withdrawal of group 2 (claims 44-52). The examiner requests to cancel the withdrawn claims. 
 
Claim Objections
Claims 32, 35 and 36 are objected to because of the following informalities:  
Claims 32, 35 and 36 recite “the UE”, which is preceded in claim 31 with “a UE device”. For consistency, the examiner requests to amend the limitation as “the UE device
Further, claim 36 recites “can’t be simultaneously active. And beams with”, wherein the period and new sentence appear to be typographical error for “can’t be simultaneously active, and beams with”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35-36 and 39-43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 35 recites “the group indication”, which has lack of antecedent basis. Further, it is unclear if it is referring to “group identification” or “process identification” or is different limitation. Claim 36 is rejected based on dependency. 

Claim 39 recites “a plurality of antenna panels associated with the RF interfaces”, which is preceded by one “RF interface”. It is unclear if the UE comprises plurality of RF interfaces or not. For the purpose of examination, the examiner assumes UE comprising one RF interface. Claims 40-43 are rejected based on dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 31-33, 35, 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0282122) in view of Seol et al. (US 2016/0226640) 

Regarding claim 31, Kim teaches an apparatus for a next Generation NodeB (gNB) (base station BS 200, fig 2-3, 7, 12; abstract discloses that the present disclosure relates to pre-5G or 5G, thus the BS in the reference is considered gNB), comprising baseband circuitry (BS includes transceiver and processor, para 18, 133, 139, fig 3, 7) having: 
a radio frequency (RF) interface (transceiver, para 18, 139, fig 3, 7); and 
one or more processors (processor, para 18, 133) configured to: 
generate one or more signals for transmission to a user equipment (UE) device by the RF interface (Para 62: MS 210-1 determines SINR is highest 24 DB when receiving a signal from a beam # 3 of transmission antenna #0 of the BS 200 through a beam # 6 of the MS 210-1 reception antenna 0 and determine as optimal set; thus, the signal is being generated by BS for transmission to UE using antenna beam, the signal is not specified to be reference signal), wherein the UE device has a plurality of antenna panels (fig 3, 7: MS1 has two antenna panels RxAnt # 0 and RXAnt # 1; para 131: MS includes plurality of antenna, where antenna includes array antenna); 
receive a beam state report from the RF interface from the UE device (para 66: after selecting preferred optimal beam set, MS 210-1 transmits information about preferred optimal beam set to the BS 200; 226 fig 2), where the received beam state report is based on the generated one or more reference signals (the preferred optimal beam set is selected based on the signal received from the BS as described in Para 62); and 
select one or more beams for communication with one or more of the plurality of antenna panels based on the received beam state report (Para 80-81: BS 200 performs scheduling based on information received from MS 210-1, including determining transmission antenna and beam to be used for communication with the MS in consideration of the optimal beam set).

Kim teaches the beam grouping in MIMO and specifically optimal beam set selection and feedback from MS comprising array antenna. Kim teaches the signal being transmitted by BS, which is used by MS to measure the SINR and interference, and report the optimal beam set selection. Thus, in broadest reasonable interpretation the signal from BS as described in para 62 is considered as reference signal. However, it is noted the reference does not explicitly specify the signal being reference signal. 
 
Furthermore, Seol teaches to generate one or more reference signals for transmission to a user equipment (UE) device by the RF interface (para 7: beamforming performance is optimized with reference signal transmission, where 

Regarding claim 39, Kim teaches an apparatus for a user equipment (UE) device (mobile station MS 210, fig 2-7 and 11), comprising baseband circuitry (fig 11 shows the construction of MS; further Para 17 and 131 describe the MS including transceiver and processor) having: 
a radio frequency (RF) interface (MS including antenna and MIMO decoder as shown in fig 3, 7) configured to receive one or more signals from a base station (Para 62: MS 210-1 determines SINR is highest 24 DB when receiving a signal from a beam # 3 of transmission antenna #0 of the BS 200 through a beam # 6 of the MS 210-1 reception antenna 0 and determine as optimal set; thus, the signal is being generated by BS for transmission to UE using antenna beam, the signal is not specified to be reference signal); 
a plurality of antenna panels associated with the RF interfaces (fig 3, 7: MS1 has two antenna panels RxAnt # 0 and RXAnt # 1; para 131: MS includes plurality of antenna, where antenna includes array antenna); 
one or more transceiver units (TxRUs) (Para 17 and 131 describe the MS including transceiver and transceiver including plurality of antenna); and 
one or more processors (processor, para 17, 124) configured to: 
measure the one or more signals to obtain one or more beam measurements (Para 62: as illustrated in FIG. 4, the MSs 210-1 and 210-2 each may measure SINRs of the transmission antenna and beam of the BS 200 and the reception antennas and beams of the MSs 210-1 and 210-2); 
group the one or more beam measurements based on the plurality of antenna panels and the one or more TxRUs (para 83: the MS 210 may group beams supported by self into a plurality of beam groups based on a channel characteristic, such as a received signal strength of each beam, channel correlation, orthogonality, and the like, and exchange information about the beam groups with the BS 200; further, fig 6 shows the grouping of information based on receive antenna, beam and transmit antenna and beams based on measurement (BeamSIR)); and 
generate a beam state report based on the grouped one or more measurements (para 66: after selecting preferred optimal beam set, MS 210-1 transmits information about preferred optimal beam set to the BS 200; 226 fig 2).

Kim teaches the beam grouping in MIMO and specifically optimal beam set selection and feedback from MS comprising array antenna. Kim teaches the signal being transmitted by BS, which is used by MS to measure the SINR and interference, and report the grouped optimal beam set selection. Thus, in broadest reasonable 
 
Furthermore, Seol teaches to receive one or more reference signals from a base station and measure the one or more reference signals to obtain one or more beam measurements (para 7: beamforming performance is optimized with channel information, entailing a process of transmission of a reference signal (RS), measurement of a channel, and feedback of channel information or effective channel information where the number of beams for reference signal is influenced by beamforming parameter such as number of array antenna, number of antenna elements in array antenna, number of RF chains). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MIMO beamforming and optimal beam set selection feedback as taught by Kim with reference signal transmission for beamforming and feedback as taught by Seol for the benefit of enhancing Tx/Rx performance of a wireless communication system through effective beamforming as taught by Seol in Para 13.

Regarding claim 32, Kim further teaches wherein the one or more processors (processor, para 18, 133) are configured to generate a beam indication based on the received beam state report (Para 80-81: BS 200 performs scheduling based on information received from MS 210-1, including determining transmission antenna and beam to be used for communication with the MS in consideration of the optimal beam set; and in operation 234, BS transmits control information to the MS and to provide the beam indication to the UE using the RF interface (Para 18, 139: BS 200 includes transceiver and performs function of transmitting/receiving a signal with MS 210 through plurality of antenna).

 Regarding claim 33, Kim further teaches wherein the beam state report (para 66: after selecting preferred optimal beam set, MS 210-1 transmits information about preferred optimal beam set to the BS 200; 226 fig 2) includes a transmission beam index, a process identification associated with the transmission beam index and a received signal strength associated with the transmission beam index for a plurality of beams (fig 6 shows the beam bitmap, which includes BS TxBeamID, received signal strength BeamSIR for beams 0-5 for antenna 0 and 1 for the beam index; para 105: in SU-MIMO, MS determines optimal beam set for plurality of streams and determine PMI for each optimal beam set for each stream; here, stream is considered as process).

 Regarding claim 35, Kim further teaches wherein the beam state report (para 66: after selecting preferred optimal beam set, MS 210-1 transmits information about preferred optimal beam set to the BS 200; 226 fig 2) includes a transmission beam index, a group identification associated with the transmission beam index, a process identification associated with the transmission beam index and a received signal strength associated with the transmission beam index (fig 6 shows the beam bitmap, which includes BS TxBeamID, received signal , wherein the group identification indicates beams that can be received simultaneously by the UE and the group indication is based on the plurality of antenna panels (fig 7 shows SU-MIMO, where the Rx beam ID 6 of antenna 0 and Rx beam ID 3 of antenna 1 as preferred beam sets; para 73: optimal beam set are determined for each stream for plurality of streams).

 Regarding claim 37, Kim further teaches wherein the beam state report is a matrix having a first grouping for beam reporting and a second grouping for beam indication (fig 4, 5, 6, 8, para 61-62, 69-70, 75-77, 95: fig 4 shows matrix for each MS, including BS TxBeamID, Tx antenna 0-1 with array elements 0-5 (grouping for beam indication) and MS beam ID, Rx antenna 0 and 1 with array elements 0-8 (grouping for beam reporting); fig 6 shows the beam bitmap based on the information of the matrix and para 95 describes that the beam bitmap is fed back to the BS 200).

 Regarding claim 38, Kim further teaches wherein the one or more processors are configured to regroup the matrix (Para 57: MS 210 performs beam grouping based on RSS, channel correlation, orthogonality etc, and the beam grouping method can be changed based on design method).

 Regarding claim 40, Kim further teaches wherein the number of the one or more TxRUs is less than or equal to the number of the plurality of antenna panels (Para 131: MS includes transceiver, transceiver includes plurality of antenna, wherein antenna includes array antenna; thus, it is considered that reference teaches one transceiver, which is less than the plurality/ number of array antennas).

 Regarding claim 41, Kim further teaches wherein the grouped one or more measurements indicate beams received at a subset of the plurality of antenna panels that can receive transmissions simultaneously (fig 7 shows SU-MIMO, where the Rx beam ID 6 of antenna 0 and Rx beam ID 3 of antenna 1 as preferred beam sets; para 73: optimal beam set are determined for each stream for plurality of streams).

 Regarding claim 42, Kim further teaches wherein the beam state report is generated in the form of a matrix (fig 4, 5, 6, 8, para 61-62, 69-70, 75-77, 95: fig 4 shows matrix for each MS, including BS TxBeamID, Tx antenna 0-1 with array elements 0-5 (grouping for beam indication) and MS beam ID, Rx antenna 0 and 1 with array elements 0-8 (grouping for beam reporting); fig 6 shows the beam bitmap based on the information of the matrix and para 95 describes that the beam bitmap is fed back to the BS 200).

 Regarding claim 43, Kim further teaches wherein the beam state report (para 66: after selecting preferred optimal beam set, MS 210-1 transmits information about preferred optimal beam set to the BS 200; 226 fig 2) includes a transmission beam index, a group identification associated with the transmission beam index and a received signal strength associated with the transmission beam index (fig 6 shows the beam bitmap, which includes BS TxBeamID, received signal strength BeamSIR for beams 0-5 for antenna 0 and 1 for the beam index; para 105: in SU-MIMO, MS determines optimal beam set for plurality of streams and determine PMI for each optimal beam set for each stream; here, stream is considered as group).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0282122) in view of Seol et al. (US 2016/0226640) in further view of Comsa et al. (WO 2017/196612) 

Regarding claim 34, Kim in view of Seol teaches the limitations of parent claim. 

Kim in view of Seol fail to teach, but Comsa teaches wherein the process identification indicates beams observed by the UE device that can be simultaneously active, where beams having different values for the process identification cannot be simultaneously active and beams with the same process identification can be simultaneously active (fig 4, Para 50- shows multiple beam processes maintained by the UE with multiple TRPs; Para 69: when . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MIMO beamforming and optimal beam set selection feedback as taught by Kim and Seol with simultaneous beam processes selection by UE as taught by Comsa for the benefit of efficient selection of pre-coding weights for UE reception and transmission for a large number of antenna elements at the UE side used in 5G NR as taught by Comsa in Para 9.

 Regarding claim 36, Kim in view of Seol teaches the limitations of parent claim. 

Kim in view of Seol fail to teach, but Comsa teaches wherein the process identification indicates beams with different process identification are observed by the UE with different antenna panels which can't be simultaneously active and beams with the same process identification are observed by the UE with the same or different antenna panels which can be simultaneously active (fig 4, Para 50- shows multiple beam processes maintained by the UE; Para 69: when UE is only capable of receiving using at most N beam processes at a given time, and if more than N beam processes overlap in time domain, UE applies prioritization rule for beam processes and defines active an inactive beam processes; para 104: the power computation may consider transmission of all simultaneous transmissions of all active beam processes maintained by the UE 402; here, the reference teaches the processes and beams that are simultaneously active and the Para 172-199 describes the process of beam / class selection in detail; further, from fig 4, the beam process 1 is active with TRP1, while process 2 and 3 are not active with TRP 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine MIMO beamforming and optimal beam set selection feedback as taught by Kim and Seol with simultaneous beam processes selection by UE as taught by Comsa for the benefit of efficient selection of pre-coding weights for UE reception and transmission for a large number of antenna elements at the UE side used in 5G NR as taught by Comsa in Para 9.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doostnejad et al. (US 2018/0006702):  abstract: a first wireless station may be configured to perform hybrid beamforming training including simultaneously 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/21/2021